             Case 2:16-bk-19233-ER                    Doc 185 Filed 02/15/19 Entered 02/15/19 14:42:37                                       Desc
                                                        Main Document    Page 1 of 6



    Cvvqtpg{!qt!Rctv{!Pcog-!Cfftguu-!Vgngrjqpg!'!HCZ!Pqu/-!Uvcvg!Dct!Pq/!'!      HQT!EQWTV!WUG!QPN[!
    Gockn!Cfftguu!
Fcxkf U/ Jgpujcy UDP 382337
JGPUJCY NCY QHHKEG
2982 Vjg Cncogfc- Uwkvg 444
Ucp Lqug- EC ;6237
)519* 644.2186
)519* 694.5127 HCZ
kphqBjgpujcyncy/eqo




         Kpfkxkfwcn!appearing without an attorney
         Attorney for: !Enckocpvu
                        !!        CJC 3123 NNE- gv cn/
                                             WPKVGF!UVCVGU!DCPMTWRVE[!EQWTV!
                                 EGPVTCN!FKUVTKEV!QH!ECNKHQTPKC!.!!NQU
                                                                    !!!!!!!!!!!!!!!!!!!!!!!!!!!
                                                                           CPIGNGU FKXKUKQP     ! ! ! !FKXKUKQP

    Kp!tg<                                                                       ECUG!PQ/<! 2:16-bk-19233-ER
                                                                                 EJCRVGT<!!22
                                                                                            !!
    OAK RIVER ASSET MANAGEMENT, LLC

                                                                                 PQVKEG!QH!NQFIOGPV!QH!QTFGT!KP!
                                                                                 DCPMTWRVE[!ECUG!TG<!!)title of motion 1*<!
                                                                                 OQVKQP HQT QTFGT UWDUVCPVKXGN[
                                                                                 EQPUQNKFCVKPI DCPMTWRVE[ ECUGU
                                                                  $&%*'(")#


RNGCUG!VCMG!PQVG!vjcv!vjg!qtfgt!vkvngf! Qtfgt Fgp{kpi Oqvkqp hqt Qtfgt Uwduvcpvkxgn{ Eqpuqnkfcvkpi Dcpmtwrve{ Ecugu


ycu!nqfigf!qp!)date*! 2/15/2019                    !cpf!ku!cvvcejgf/!!Vjku!qtfgt!tgncvgu!vq!vjg!oqvkqp!yjkej!ku!fqemgv!pwodgt! 179 /!




1
    Rngcug!cddtgxkcvg!kh!vkvng!ecppqv!hkv!kpvq!vgzv!hkgnf/

             Vjku!hqto!ku!ocpfcvqt{/!!Kv!jcu!dggp!crrtqxgf!hqt!wug!d{!vjg!Wpkvgf!Uvcvgu!Dcpmtwrve{!Eqwtv!hqt!vjg!Egpvtcn!Fkuvtkev!qh!Ecnkhqtpkc/!

December 2012                                                         Rcig!2                         H!;132.2/3/DM/PQVKEG/NQFIOGPV!
        Case 2:16-bk-19233-ER                    Doc 185 Filed 02/15/19 Entered 02/15/19 14:42:37                                       Desc
                                                   Main Document    Page 2 of 6


                                        RTQQH!QH!UGTXKEG!QH!FQEWOGPV!
K!co!qxgt!vjg!cig!qh!29!cpf!pqv!c!rctv{!vq!vjku!dcpmtwrve{!ecug!qt!cfxgtuct{!rtqeggfkpi/!!O{!dwukpguu!cfftguu!ku<!
 2982 Vjg Cncogfc- Uwkvg 444- Ucp Lqug- EC ;6237


C!vtwg!cpf!eqttgev!eqr{!qh!vjg!hqtgiqkpi!fqewogpv!gpvkvngf<!PQVKEG!QH!NQFIOGPV!QH!QTFGT!KP!DCPMTWRVE[!
ECUG!yknn!dg!ugtxgf!qt!ycu!ugtxgf!)c*!qp!vjg!lwfig!kp!ejcodgtu!kp!vjg!hqto!cpf!ocppgt!tgswktgf!d{!NDT!6116.3)f*=!cpf!
)d*!kp!vjg!ocppgt!uvcvgf!dgnqy<!

2/ VQ!DG!UGTXGF!D[!VJG!EQWTV!XKC!PQVKEG!QH!GNGEVTQPKE!HKNKPI!)PGH*<!!Rwtuwcpv!vq!eqpvtqnnkpi!Igpgtcn
Qtfgtu!cpf!NDT-!vjg!hqtgiqkpi!fqewogpv!yknn!dg!ugtxgf!d{!vjg!eqwtv!xkc!PGH!cpf!j{rgtnkpm!vq!vjg!fqewogpv/!Qp!)date*!
 2/15/2019
aaaaaaaaaaaaaaa-!K!ejgemgf!vjg!EO0GEH!fqemgv!hqt!vjku!dcpmtwrve{!ecug!qt!cfxgtuct{!rtqeggfkpi!cpf!fgvgtokpgf!vjcv!
vjg!hqnnqykpi!rgtuqpu!ctg!qp!vjg!Gngevtqpke!Ockn!Pqvkeg!Nkuv!vq!tgegkxg!PGH!vtcpuokuukqp!cv!vjg!gockn!cfftguugu!uvcvgf!
dgnqy<!




                                                                                           Ugtxkeg!kphqtocvkqp!eqpvkpwgf!qp!cvvcejgf!rcig!
                                                          2/15/2019
3/ UGTXGF!D[!WPKVGF!UVCVGU!OCKN<!!Qp!)date*!aaaaaaaaaaaaaaa-!K!ugtxgf!vjg!hqnnqykpi!rgtuqpu!cpf0qt!gpvkvkgu!cv
vjg!ncuv!mpqyp!cfftguugu!kp!vjku!dcpmtwrve{!ecug!qt!cfxgtuct{!rtqeggfkpi!d{!rncekpi!c!vtwg!cpf!eqttgev!eqr{!vjgtgqh!kp!c!
ugcngf!gpxgnqrg!kp!vjg!Wpkvgf!Uvcvgu!ockn-!hktuv!encuu-!rquvcig!rtgrckf-!cpf!cfftguugf!cu!hqnnqyu/!Nkuvkpi!vjg!lwfig!jgtg!
eqpuvkvwvgu!c!fgenctcvkqp!vjcv!ocknkpi!vq!vjg!lwfig!yknn!dg!eqorngvgf!pq!ncvgt!vjcp!35!jqwtu!chvgt!vjg!fqewogpv!ku!hkngf/!
  Lgtgo{ Tkejctfu
  Rcejwnumk Uvcpi \kgjn ' Lqpgu NNR
  21211 Ucpvc Oqpkec Dnxf- 24vj Hnqqt


                                                                                           Ugtxkeg!kphqtocvkqp!eqpvkpwgf!qp!cvvcejgf!rcig!

4/ UGTXGF!D[!RGTUQPCN!FGNKXGT[-!QXGTPKIJV!OCKN-!HCEUKOKNG!VTCPUOKUUKQP!QT!GOCKN!)uvcvg!ogvjqf
hqt!gcej!rgtuqp!qt!gpvkv{!ugtxgf*<!!Rwtuwcpv!vq!H/T/Ekx/R/!6!cpf0qt!eqpvtqnnkpi!NDT-!qp!)date*!aaaaaaaaaaaaaaa-!K!ugtxgf!
vjg!hqnnqykpi!rgtuqpu!cpf0qt!gpvkvkgu!d{!rgtuqpcn!fgnkxgt{-!qxgtpkijv!ockn!ugtxkeg-!qt!)hqt!vjqug!yjq!eqpugpvgf!kp!ytkvkpi!vq!
uwej!ugtxkeg!ogvjqf*-!d{!hceukokng!vtcpuokuukqp!cpf0qt!gockn!cu!hqnnqyu/!!Nkuvkpi!vjg!lwfig!jgtg!eqpuvkvwvgu!c!fgenctcvkqp!
vjcv!rgtuqpcn!fgnkxgt{!qp-!qt!qxgtpkijv!ockn!vq-!vjg!lwfig!yknn!dg!eqorngvgf!pq!ncvgt!vjcp!35!jqwtu!chvgt!vjg!fqewogpv!ku!
hkngf/!




                                                                                          ! Ugtxkeg!kphqtocvkqp!eqpvkpwgf!qp!cvvcejgf!rcig!

K!fgenctg!wpfgt!rgpcnv{!qh!rgtlwt{!wpfgt!vjg!ncyu!qh!vjg!Wpkvgf!Uvcvgu!vjcv!vjg!hqtgiqkpi!ku!vtwg!cpf!eqttgev/!

2/15/2019              Mcvg Kdcttc                                                            0u0 Mcvg Kdcttc
 Date                        Printed Name!                                                     Signature!




        Vjku!hqto!ku!ocpfcvqt{/!!Kv!jcu!dggp!crrtqxgf!hqt!wug!d{!vjg!Wpkvgf!Uvcvgu!Dcpmtwrve{!Eqwtv!hqt!vjg!Egpvtcn!Fkuvtkev!qh!Ecnkhqtpkc/!

December 2012                                                    Rcig!3                         H!;132.2/3/DM/PQVKEG/NQFIOGPV!
Case 2:16-bk-19233-ER       Doc 185 Filed 02/15/19 Entered 02/15/19 14:42:37        Desc
                              Main Document    Page 3 of 6


Barry S Glaser on behalf of Creditor Los Angeles County Treasurer & Tax Collector
bglaser@swesq.com, erhee@swesq.com

Barry S Glaser on behalf of Interested Party Courtesy NEF
bglaser@swesq.com, erhee@swesq.com

David B Golubchik on behalf of Defendant OAK RIVER ASSET MANAGEMENT LLC, a
California limited liability company
dbg@lnbyb.com, dbg@ecf.inforuptcy.com

David B Golubchik on behalf of Debtor Oak River Asset Management LLC
dbg@lnbyb.com,dbg@ecf.inforuptcy.com

David B Golubchik on behalf of Plaintiff OAK RIVER ASSET MANAGEMENT LLC
dbg@lnbyb.com, dbg@ecf.inforuptcy.com

David S Henshaw on behalf of Creditor AHA 2012 LLC
david@henshawlaw.com, info@henshawlaw.com

Eve H Karasik on behalf of Defendant OAK RIVER ASSET MANAGEMENT LLC, a
California limited liability company
ehk@lnbyb.com

Eve H Karasik on behalf of Debtor Oak River Asset Management LLC
ehk@lnbyb.com

Eve H Karasik on behalf of Plaintiff OAK RIVER ASSET MANAGEMENT LLC
ehk@lnbyb.com

Gail S Greenwood on behalf of Interested Party Bradley D. Sharp
ggreenwood@pszjlaw.com, rrosales@pszjlaw.com

Gail S Greenwood on behalf of Interested Party Pachulski Stang Ziehl & Jones LLP
ggreenwood@pszjlaw.com, rrosales@pszjlaw.com

Giovanni Orantes on behalf of Other Professional Giovanni Orantes
go@gobklaw.com, gorantes@oranteslaw.com, cmh@gobklaw.com, gobklaw@gmail.com,
go@ecf.inforuptcy.com

Jeffrey S Kwong on behalf of Plaintiff OAK RIVER ASSET MANAGEMENT LLC
jsk@lnbyb.com, jsk@ecf.inforuptcy.com

Jeffrey S Kwong on behalf of Defendant OAK RIVER ASSET MANAGEMENT LLC, a
California limited liability company
jsk@lnbyb.com, jsk@ecf.inforuptcy.com
Case 2:16-bk-19233-ER       Doc 185 Filed 02/15/19 Entered 02/15/19 14:42:37             Desc
                              Main Document    Page 4 of 6


Jeffrey S Kwong on behalf of Debtor Oak River Asset Management LLC
jsk@lnbyb.com, jsk@ecf.inforuptcy.com

Jeremy V Richards on behalf of Interested Party Bradley D. Sharp
jrichards@pszjlaw.com, bdassa@pszjlaw.com; imorris@pszjlaw.com

Jeremy V Richards on behalf of Interested Party Pachulski Stang Ziehl & Jones LLP
jrichards@pszjlaw.com, bdassa@pszjlaw.com; imorris@pszjlaw.com

John-Patrick M Fritz on behalf of Plaintiff OAK RIVER ASSET MANAGEMENT LLC
jpf@lnbyb.com, JPF.LNBYB@ecf.inforuptcy.com

John-Patrick M Fritz on behalf of Defendant OAK RIVER ASSET MANAGEMENT LLC, a
California limited liability company
jpf@lnbyb.com, JPF.LNBYB@ecf.inforuptcy.com

Kelly L Morrison on behalf of U.S. Trustee United States Trustee (LA)
kelly.l.morrison@usdoj.gov

Robert T Bryson on behalf of Plaintiff PROLIEN SERVICES LLC, a California limited liability
company
rbryson@elllaw.com, lmarquez@robinscloud.com

Robert T Bryson on behalf of Cross-Claimant Pioneer General Engineering Services, Inc.
rbryson@elllaw.com, lmarquez@robinscloud.com

Robert Thomas Bryson on behalf of Debtor Oak River Asset Management LLC
rbryson@robinscloud.com, lmarquez@robinscloud.com

United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov

Uzzi O Raanan, ESQ on behalf of Defendant HAN DING HOLDING, LTD., an unknown
business entity
uor@dgdk.com, DanningGill@gmail.com; uraanan@ecf.inforuptcy.com

Uzzi O Raanan, ESQ on behalf of Interested Party Courtesy NEF
uor@dgdk.com, DanningGill@gmail.com; uraanan@ecf.inforuptcy.com

Uzzi O Raanan, ESQ on behalf of Defendant TLH REO MANAGEMENT LLC, a California
limited liability company
uor@dgdk.com, DanningGill@gmail.com;uraanan@ecf.inforuptcy.com
Case 2:16-bk-19233-ER     Doc 185 Filed 02/15/19 Entered 02/15/19 14:42:37       Desc
                            Main Document    Page 5 of 6



  1   David S. Henshaw SBN 271226
      HENSHAW LAW OFFICE
  2   1871 The Alameda
  3   Suite 333
      San Jose, CA 95126
  4   (408) 533-1075
      (408) 583-4016 Fax
  5
  6   Attorney for Creditors
      AHA 2012, LLC, YCJS 2012 LLC, The
  7   Lee Living Trust dated 06/23/1987, and
      Christopher Deryen Lee
  8
  9
 10                           UNITED STATE BANKRUPTCY COURT

 11                            CENTRAL DISTRICT OF CALIFORNIA
 12                                   LOS ANGELES DIVISION
 13
 14   In re:                                  )   Case No. 2:16-bk-19233-ER
                                              )
 15   OAK RIVER ASSET MANAGEMENT, LLC, )          Chapter 11
                                              )
 16
           Debtor.                            )   ORDER DENYING MOTION FOR
 17                                           )   ORDER SUBSTANTIVELY
                                              )   CONSOLIDATING BANKRUPTCY
 18                                           )   CASES
                                              )
 19
                                              )   Date: February 13, 2019
 20                                           )   Time: 10:00 a.m.
                                              )   Place: Courtroom 1568
 21                                           )          255 E. Temple Street
 22                                           )          Los Angeles, CA 90012
                                              )
 23                                           )   Judge: Honorable Ernest M. Robles
      _______________________________________ )
 24
 25
 26
 27
 28
Case 2:16-bk-19233-ER      Doc 185 Filed 02/15/19 Entered 02/15/19 14:42:37               Desc
                             Main Document    Page 6 of 6



  1          On January 17, 2019, Bradley D. Sharp, Plan Administrator under the Confirmed First
  2   Amended Chapter 11 Plan of Liquidation Dated January 31, 2018 for Liberty Asset
  3   Management Corporation (the “Plan Administrator”) filed a Motion for Order Substantively
  4   Consolidating Bankruptcy Cases (the “Motion”), as Docket Number 179. Through the Motion,
  5   the Plan Administrator sought to substantively consolidate the bankruptcy cases of Debtor OAK
  6   RIVER ASSET MANAGEMENT LLC (“Debtor”) and the related Chapter 11 bankruptcy case
  7   of Liberty Asset Management Corporation (“Liberty”), Central District Bankruptcy Court Case
  8   Number 2:16-bk-13575-ER (“Oak River”).
  9          On January 30, 2019, AHA 2012, LLC, YCJS 2012 LLC, The Lee Living Trust dated
 10   06/23/1987, and Christopher Deryen Lee (“Claimants”), all claimants in both Debtor’s case and
 11   the case of Liberty, filed their Opposition to Motion for Order Substantively Consolidating
 12   Bankruptcy Case (the “Opposition”). In the Opposition, Claimants sought to have the cases and
 13   assets of Debtor and Liberty be administered separately.
 14          On February 6, 2019, the Plan Administrator filed a Reply Brief in Support of Motion
 15   for Order Substantively Consolidating Bankruptcy Cases.
 16          This Court issued a tentative ruling denying the Motion on February 12, 2019 (Docket
 17   Number 184). On February 13, 2019, the Court heard arguments for an against the Motion.
 18   Jeremy V. Richards of Pachulski Stang Ziehl & Jones LLP appeared on behalf of the Plan
 19   Administrator. David S. Henshaw appeared on behalf of Claimants. David B. Golubchik of
 20   Levene, Neale, Bender Yoo & Brill LLP appeared for Debtor.
 21          For the reasons stated on the record, IT IS HEREBY ORDER THAT:
 22          The Court adopts its tentative ruling (Docket Number 184) as its order. The Motion is
 23   DENIED.
 24                                                 ###
 25
 26
 27
 28
